DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment filed August 4, 2022 wherein claims 1, 4-7, 10-12 and 19-20 were amended.  Claims 13-15 have been withdrawn.  Claims 1-12 and 16-20 are pending and examined as set forth below.
In view of the claim amendments, the Section 112(b) rejections of claims1, 4-5, 11-12 and 19-20 are withdrawn as moot.  However, Applicant failed to address all of the rejections directed to claims 6-7 and 10.  Also, acronyms/abbreviations removed from the claims have not been defined in the specification.  Please see the Section 112(b) rejections, objection to claim 7 and objection to the Specification set forth below.
On the merits, the claims remain rejected in view of the of the previously applied prior art.  Please see the rejections below and the response to Applicant’s arguments at the end of this Action.

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claims 11 and 19 have been amended to replace formerly recited acronyms/abbreviations with their full definitions, including replacing MDF with medium-density fiberboard, replacing HDF with high density fiberboard and OSB with oriented strand board.  However, the examiner could not find any location in the specification these acronyms/abbreviations are defined.  Furthermore, reference is made in the specification to both PU and PUR, but the examiner found no instance of the specification explaining that either or both of these acronyms/abbreviations are abbreviations for polyurethane or that PVAC is describing polyvinyl acetate.  Pursuant to MPEP 608.01(o), the meaning of every term used in the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import.  The use of a variety of terms for the same thing should not be permitted.  The meaning of PU, PUR, PVAC, MDF, HDF, OSB and any other abbreviation in the specification that provide support for any claim limitations should be clearly described in the specification.  Therefore, the specification must be corrected to fully describe at least  the first instance of each of the above-discussed acronyms/abbreviations.    

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 as amended now recites both “a urea resin” and “urea resin” as members of the same Markush grouping.  Appropriate correction is required to remove the duplicate recitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Both claims 6 and 7 still recite the acronym/abbreviation “PUR” without providing a definition thereof in either the claim or the specification, rendering the claims unclear (and see the objection to the Specification above).  

Regarding claim 10, the language remains disjointed and awkward such that it renders the claim unclear.  The recitation of “in order to bond” is not a method step and appears to describe some property of the backing layer (being dry?).  Clarification is required.  Please note that upon correction of claim 10, such claim may recite the same limitations as claim 9 and thus be considered a duplicate claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 8, 12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Fuhr, US 2018/0043655 (hereafter Fuhr).

Regarding claim 1, Fuhr teaches a method of manufacturing a stainable melamine laminate (Title and Abstract), thus teaching such laminate includes a synthetic resin surface wherein the color may be changed.
The method of Fuhr includes:
- provide a backing layer having a bottom side and a top side (sheet 125 described in paras [0032]-[0033] that supports a melamine resin layer 124 is understood as a backing layer), 
- fully impregnate the backing layer with a liquid impregnant (Figs. 3-5 teach different processing options for saturating (i.e., fully impregnating) the sheet 125 with liquid melamine resin 324 (i.e., liquid impregnant) (paras [0044]-[0045])); 
- at least slightly dry the impregnated backing layer (Fig. 5 and paras [0045]-[0046]) teach impregnating the sheet 125 in a main resin saturation bath 340, followed by partially, but not fully curing in a first curing oven 360a, such oven would perform the step of “at least slightly dry”, the examiner noting the  subjective nature of the phrase “at least slightly” and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such);
- apply a layer of a coating agent to the top side of the backing layer to produce at least one coating agent layer (Fig. 5 and para [0045] teaching applying resin 324 again, at step 346,  this time as a coating agent onto an outside surface of the partially cured sheet 125, which would provide such coating agent as a layer on at least to the top side of the sheet 125 as illustrated in both Figs. 8 and 9, wherein a cured sheet 125 includes a top coating layer of melamine resin 124 that in Fig. 8 shows porosity agents 150 extending through three layers of the sheet 125,  but in Fig. 9 shows a material sheet 125 wherein a top layer (i.e., at least one coating agent layer) includes porosity agent 150, but the next lower layer of the impregnated sheet 125 as not including any of the porosity agent 150 so that the agent 150 is present only in the outer coating layer (para [0058]);
- dry the at least one coating agent layer (Fig. 5 and para [0045] teaching another partial cure in oven 360b, which would provide drying), 
- bond the backing layer to a material (para [0047] teaching the sheet 125  placed over a substrate 110 (i.e., a material)  inside a press and bonded thereto using heat and pressure).
Regarding the recitation of  wherein the at least one coating agent layer cures to an open-pore, at least largely transparent layer upon drying and/or bonding on the top side, this recitation is understood as requiring the curing of the coating agent applied to the top side of the backing layer to result in a substantially transparent top layer that has a surface with open pores.  At para [0046] Fuhr teaches the use of porosity agents 150 in its melamine saturation baths to result in its porous stainable laminate (i.e., the presence of porosity agents in the melamine layers result in open pores).  As discussed above, Fig. 9 illustrates an embodiment wherein an outer layer of the sheet 125 is a melamine layer that includes porosity agents 150, while an inner layer is described as not being as porous and therefore not including the porosity agents 150 (para [0058]).  Also, in Fig. 13, Fuhr illustrates an embodiment wherein a sheet 125 includes a melamine  layer 124 at its top surface that includes the porosity agents 150 (paras [0059] and [0061]-[0063]).  Fuhr teaches its top-most layer is translucent at para [0033] and its melamine layer having a degree of transparency at paras [0061]-[0063].  The examiner notes the subjective nature of the term “largely transparent” and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.
Regarding the claim requirement that the step of fully impregnating the backing layer is performed with a “liquid impregnant without a stain additive,”  the method of Fuhr discussed above with respect to Fig. 5 and paras [0044]-[0045] includes the presence of porosity agents 150 in the main saturation bath 340 (i.e., liquid impregnant for fully impregnating the sheet 125 (i.e., backing layer).  The porosity agents 150 of Fuhr are understood to be “stain additives.”   
However, as discussed above, with reference to Figs. 9 and 13, Fuhr also teaches an embodiment wherein only a top surface layer (Fig. 13) or outer surface layers (Fig. 9) of a sheet includes porosity agents 150 (i.e., stain additive).  Both Figs. 9 and 13 illustrate sheets 125 that include areas (i.e., layers) that do not include any particles 150 of a porosity agent.  
Fuhr is silent as to the details of preparing the embodiments of Figs. 9 and 13. With reference to Fig. 9 and para [0058], it is suggested by Fuhr that the sheet 125 has a porosity that accepts the melamine resin but not the porosity agents 150.  In such a case, the claim 1 limitation is understood as being met in embodiments of Fuhr wherein the material of the sheet 125 is chosen such that only resin without porosity agents (i.e., without stain additive) penetrates into the sheet 125 and performs the step of initially fully impregnating the sheet 125 (i.e., the sheet 125 soaks up the resin but acts as a barrier to the porosity agents 150 in the resin).   
Also, It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method described with respect to Fig. 5 of Fuhr to provide the main saturation bath 340 without any porosity agents  150 and the second application of resin at 346 with porosity agents 150, to result in the embodiments of  Fig. 9 and Fig. 13, as an adequate, alternative, predictable method of making the embodiments of Figs. 9 and 13.   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 2, see the discussion of the rejection of claim 1 above and the modification of the method of Fig. 3 to result in the  Fig. 13 embodiment that includes melamine resin (i.e., synthetic resin) and porosity agents 150 (i.e., stain additive) in coating agent that results in the resin layer at a top surface of the laminate of Fig. 13.  

Regarding claims 3 and 4, Fuhr teaches the porosity agents (i.e., stain additives) at para [0011] that include kaolin clay (understood as the hydrated from of kaolin), silica, mica, silicon dioxide, silicate minerals, cellulosic particles and combination thereof. 

Regarding claims 5, 17 and 18,  Fuhr teaches 10-70 wt.% porosity agent (i.e., stain additive) at para [0008], overlapping the ranges recited in these claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Regarding claims 6 and 7,  Fuhr teaches that in addition to melamine, its resin used for the impregnant and the coating agent (see rejection of claim 1 above),  may include phenolics, alkyds, acrylics, acrylates, epoxies, urethanes, urea formaldehydes, and polyesters (para [0027]).

Regarding claim 8, see Fig. 5, step 346 illustrating the use of a spray device and a roller device.

Regarding claim 12, see the rejection of claim 1 above and Fuhr teaching bonding to substrate 110 that may be a porous panel product (i.e., a board) ( para [0047]).

Regarding claim 16, Fuhr teaches the use of silane at paras [0048] and [0055]).

Regarding claim 20, Fuhr teaches its porous panel product may be fiberboard, fiber-reinforced plastic, panel products and plywood (para [0026]).

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Fuhr as applied to claim 1 and further in view of Kronotec AG, EP3040476 (hereafter Kronotec), discussed with reference to the machine translation of the description.

Regarding claims 9 and 10, Fuhr teaches the step of bonding its laminate to a panel using heat and pressure when the laminate of Fuhr is only partially cured  (see discussion at the rejection of claim 1 above) and thus Fuhr is silent as to using an adhesive to bond a dry or cured laminate to another material.
Kronotec teaches a method of manufacturing a laminate that is then bonded to a material that may be panel-shaped and made from a wooden material (para [0001]).  The laminate may be made by impregnating a single web of paper with a synthetic resin, which may be a melamine resin (paras [0014]-[0016]).  The impregnation step is followed by an application of a lacquer layer to an upper side of the laminate (para [0033]).  The laminate is fixed on a surface of a panel using an adhesive, which may be applied to the underside of the synthetic resin impregnated paper (paras [0018] and [0038]-[0039]).  Kronotec explains that since the synthetic resin has already hardened (i.e., cured), the laminate is attached to the wood material surface by gluing (para [0018]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Fuhr to further include providing the bottom surface of the laminate of Fig. 13 with a layer of glue and bonding the laminate to the substrate panel 110 using such glue, as taught by Kronotec, in instances where the laminate has hardened due to a full cure, the alternative use of an adhesive on the bottom surface of the hardened laminate predictably and adequately bonding the melamine surface to the panel when the panel is made of wood, as taught by Kronotec.    It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 11, Fuhr teaches its porous panel product (i.e., material) may be medium density fiberboard (MDF), high density fiberboard (HDF), oriented strand board (OSB),  fiber-reinforced plastic, chip board,  panel products and plywood (para [0026]). Kronotec teaches its wooden material may include chipboard, fiberboard and plywood panels (para [0018]).  

	Regarding claim 19, Kronotec teaches using hot melt adhesive, polyurethane adhesive or polyvinyl acetate adhesive at para [0018]).  

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.  
Applicant’s arguments at page 8 are not commensurate with claim 1 that is a “comprising” claim not limited to the recited steps.  There is no limitation in claim 1 that requires the backing layer to “prevent access of stain” to the backing layer as argued by applicant.
Also, even if, for arguments sake, Fuhr primarily teaches stain additives providing an open pathway for stain to enter into a backing layer, as discussed in the rejection of claim 1 above, Fuhr also teaches alternative embodiments of Figs. 9 and 13 wherein the porosity agents 150 (i.e., stain additives) are limited to outer melamine layers.   Stated in another way, an impregnant without a stain additive enters into the entire sheet 125 during the first full impregnation step.  Patents are relevant as prior art for all they contain, including nonpreferred or alternative embodiments. MPEP 2123.
Also, the examiner disagrees with Applicant’s position at the bottom of page 8 that Fig. 13 of Fuhr teaches no impregnation at all of the backing layer since Fuhr is silent as to method steps of forming the embodiment of Fig. 13.  Also, as discussed above in the rejection of claim 1, not only Fig. 13, but also Fig. 9 illustrate the sheet 125 (i.e., backing layer) as part of an overall melamine layer (i.e., melamine impregnated sheet and outer coating layers) identified by the numeral 120 using a bracket “{“ that includes the layer 125 as well as outer coating layers.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746